Citation Nr: 0401747	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo
INTRODUCTION

The veteran served on active duty from March 1971 to December 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2002, the veteran submitted additional 
documentary evidence, which was accompanied by a waiver of RO 
consideration.  This additional evidence has been associated 
with the claims folder.

The veteran testified before the undersigned Veterans Law 
Judge at a May 2003 videoconference hearing.  

As the issue of service connection for hepatitis C is not 
inextricably intertwined with the other issue developed for 
appellate review by the Board, a decision will be rendered 
concerning this claim.  Unfortunately, the remaining claim 
for service connection for diabetes must be REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for service connection for 
hepatitis C, and of whose responsibility-his or VA's, it is 
for obtaining this supporting evidence, and all evidence 
relevant to this claim has been obtained. 

2.  It is just as likely as not the veteran's hepatitis C 
began in service.  




CONCLUSION OF LAW

With resolution of all reasonable doubt in his favor, the 
veteran's hepatitis C was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The implementing regulations are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See also 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Since the Board 
is granting service connection for hepatitis C in this 
decision, the veteran does not require further notification 
or assistance to substantiate this claim.  There is 
sufficient evidence already of record to grant this benefit 
right now, so further delay to discuss whether the provisions 
of this new law have been satisfied, or still need to be 
satisfied, is unnecessary and inconsequential.

The veteran requests service connection for hepatitis C.  He 
contends that, although this condition did not become 
manifest until about 20 years after service, he probably 
contracted the virus while in service and it just took some 
time before it became clinically evident.  He believes he 
probably contracted the disease when receiving tattoos in 
Korea, sharing razors with fellow servicemen, or when 
receiving dental treatment in service, including the removal 
of a molar.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a liver condition or 
hepatitis C.  

VA treatment records indicate the veteran was first diagnosed 
with hepatitis C in 1993.  As pertinent here, he was also 
diagnosed with cirrhosis, ascites and end-stage liver 
disease.  

In an October 2000 VA treatment note, the veteran reported 
that he had never received a blood transfusion, never 
participated in intravenous drug use, never snorted cocaine, 
never had a body part pierced, and never contracted a 
sexually transmitted disease.  He reported that he obtained a 
tatoo in 1971.  

The veteran underwent a VA psychological evaluation in April 
2001.  He reported that he was stationed in Korea for 15 
months.  He said he started drinking in service.  He also 
stated that he drank about one beer a week until he married.  
After the marriage, according to him, he drank about three or 
four beers a couple a days per week after work.  In 1993, he 
began drinking five to six alcoholic beverages per day in 
response to his failing health.  He stated that, after 
service, he worked in his father's print shop until the 
1980's, and then worked as a cross country trucker for 14 
years until he became unemployed due to his failing health.  
In a previous psychological consultation in December 2000, 
essentially in response to inquiries as to the severity of 
his alcohol abuse in the past, he noted that he maintained 
his cross-country driving status without interruption.   

A July 2001 VA treatment record indicates the veteran had a 
past medical history of hepatitis C secondary to alcoholic 
cirrhosis.  

Also of record is an August 2002 letter from a VA physician-
who stated that, in all likelihood, the veteran contracted 
hepatitis C in service in the 1970's when he was stationed in 
Korea.  The physician noted that hepatitis C can take 20 to 
30 years to actually become manifest.  He indicated the 
probable vector of transmission was either the several 
tattoos the veteran obtained in service or the sharing of 
razors by servicemen.  The physician also noted there was no 
likely vector of transmission of hepatitis C after service.  



Service connection may be granted for disability resulting 
from a personal injury sustained or disease contracted during 
active military service, or for aggravation during service of 
a pre-existing injury or disease beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Stated somewhat differently, in order to prevail on the issue 
of service connection for any particular disability, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Board finds the veteran is entitled to service connection 
for hepatitis C based on the August 2002 VA physician's 
opinion that this condition was contracted in service due to 
the factors enumerated.  See 38 C.F.R. § 3.303(d); Hickson, 
Pond, supra.  Although some of the probative evidence of 
record suggest the hepatitis C is due to factors unrelated to 
his service in the military-namely, his known alcoholic 
cirrhosis, the evidence for and against the claim is 
nonetheless about equally balanced on this issue.  So he is 
given the benefit of the doubt.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for hepatitis C is granted.




REMAND

The veteran's treatment records indicate that he was 
diagnosed with diabetes in the early 1990's.  However, no 
medical record prior to 2000 is contained in the claims file.  
These medical records should be obtained.  See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)

In addition, the veteran stated the Social Security 
Administration (SSA) granted him disability benefits.  So 
these records must be obtained, too.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for diabetes that are not 
currently of record.  This, in 
particular, includes all records of his 
treatment for this condition prior to 
2000 (i.e., during the early 1990's).

2.  Also contact the SSA and obtain all 
records at that agency concerning the 
veteran's award of disability benefits, 
including a copy of the decision, itself, 
as well as copies of the medical records 
considered, hearing transcripts, etc.

3.  Then readjudicate the veteran's claim 
for service connection for diabetes in 
light of all additional evidence 
obtained.  If the claim continues to be 
denied, send him and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



